DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/22/2022 and 9/16/2022 have been entered and considered by the examiner.
Claim Objections
Claims 12 and 14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only. See MPEP § 608.01(n). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 7 of U.S. Patent No. 11,721,692. Although the claims at issue are not identical, they are not patentably distinct from each other because they are anticipated by claims 1, 4, and 7 of U.S. Patent No. 11,721,692. Please see the side by side comparison of method claims 1 and 6 of the instant application and method claim 1 of U.S. Patent No. 11,721,692.
Claim 1 of the Instant Application
Claim 1 of U.S. Patent No. 11,721,692
1. A method in a user equipment of transmitting data in a radio frame configured for Time Division Duplex, TDD, communication, wherein the radio frame comprises a special subframe, wherein the special subframe comprises at least one downlink part, said method comprising: 
1. A method of transmitting data in radio frames configured for Time Division Duplex (TDD) communication, said method comprising: 
	in case of a data transmission without repetition, determining a number of symbols in the downlink part of the special subframe; 
	in a data transmission without repetition, determining a number of available symbols in a downlink part of a special subframe; and 
	if the number of symbols in the downlink part of the special subframe is greater than a threshold, performing rate matching using one or more symbols in the special subframe.
	when the number of available symbols in the downlink part of the special subframe is greater than a predetermined number, counting the downlink part of the special subframe as part of a resource unit containing at least one normal downlink subframe and performing rate matching for the resource unit using one or more of the available symbols in the special subframe.


	As can be seen from the above comparison, claim 1 of the instant application is substantially similar to claim 1 of U.S. Patent No. 11,721,692. The preamble of claim 1 of the instant application contains a requirement that a radio frame comprises a special subframe that comprises at least one downlink part, but claim 1 of U.S. Patent No. 11,721,692 similarly requires “determining a number of available symbols in a downlink part of a special subframe.” A radio frame in claim 1 of U.S. Patent No. 11,721,692 may thus be broadly reasonably interpreted as also comprising a special subframe that comprises at least one downlink part. Claim 1 of the instant application also uses “a threshold” instead of “a predetermined number,” but a predetermined number being exceeded may be broadly reasonably interpreted as a threshold being exceeded. Claim 6 of the instant application may thus be broadly reasonably interpreted as being anticipated by claim 1 of U.S. Patent No. 11,721,692. A similar analysis applies to independent claims 11 and 15 of the instant application and claims 4 and 7 of U.S. Patent No. 11,721,692. Claims 1, 11, and 15 of the instant application are thus anticipated by claims 1, 4, and 7 of U.S. Patent No. 11,721,692.	Claims 2-5 and 12 are rejected because they depend from rejected claims 1 and 11.
Claim 6 of the Instant Application
Claim 1 of U.S. Patent No. 11,721,692
1. A method in a base station of transmitting data in a radio frame configured for Time Division Duplex, TDD, communication, wherein the radio frame comprises a special subframe, wherein the special subframe comprises at least one downlink part, said method comprising:
1. A method of transmitting data in radio frames configured for Time Division Duplex (TDD) communication, said method comprising: 
	in case of a data transmission without repetition, determining a number of symbols in the downlink part of the special subframe; 
	in a data transmission without repetition, determining a number of available symbols in a downlink part of a special subframe; and 
	if the number of symbols in the downlink part of the special subframe is greater than a threshold, performing rate matching using one or more symbols in the special subframe.
	when the number of available symbols in the downlink part of the special subframe is greater than a predetermined number, counting the downlink part of the special subframe as part of a resource unit containing at least one normal downlink subframe and performing rate matching for the resource unit using one or more of the available symbols in the special subframe.


	As can be seen from the above comparison, claim 6 of the instant application is substantially similar to claim 1 of U.S. Patent No. 11,721,692. The preamble of claim 6 of the instant application contains a requirement that a radio frame comprises a special subframe that comprises at least one downlink part, but claim 1 of U.S. Patent No. 11,721,692 similarly requires “determining a number of available symbols in a downlink part of a special subframe.” A radio frame in claim 1 of U.S. Patent No. 11,721,692 may thus be broadly reasonably interpreted as also comprising a special subframe that comprises at least one downlink part. Claim 6 of the instant application also uses “a threshold” instead of “a predetermined number,” but a predetermined number being exceeded may be broadly reasonably interpreted as a threshold being exceeded. Claim 6 of the instant application may thus be broadly reasonably interpreted as being anticipated by claim 1 of U.S. Patent No. 11,721,692. A similar analysis applies to independent claims 13 and 16 of the instant application and claims 4 and 7 of U.S. Patent No. 11,721,692. Claims 1, 11, and 15 of the instant application are thus obvious in view of claims 1, 4, and 7 of U.S. Patent No. 11,721,692.	Claims 7-10 and 14 are rejected because they depend from rejected claims 6 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claims 1, 6, 11, 13, 15, and 16, the claimed functionality appears to be conditioned on “in case of a data transmission without repetition.” However, the claims do not appear to require that such a case occur and also do not appear to recite any functionality in a case wherein data transmission is performed with repetition. It is therefore unclear if data transmission without repetition is required by the claims, or if the claimed functionality may be reasonably interpreted as not being required when data transmission is performed with repetition. Furthermore, the second step of the claimed functionality is conditioned by “if the number of available symbols in the downlink part of the special subframe is greater than a threshold” in addition to the condition “in case of a data transmission without repetition.” It is also unclear if this “if” condition is required by the claims to occur, or if the claims are intended to allow that the claimed rate matching not occur when the number of available symbols in the downlink part of the special subframe is not greater than a threshold. Furthermore, dependent claims 2, 7, 12, and 14 all appear to recite functionality that occurs “if the number of symbols in the special subframe is not greater than the threshold” (which appears to be the opposite of the condition recited in the independent claims), which appear to support interpreting the “if” clause recited in the independent claims as optional since the “if” clause recited in claims 2, 7, 12, and 14 could never be true otherwise. Additionally, claim 1 recites “one or more symbols” and claims 6, 11, 13, 15, and 16 recite “the one or more symbols,” and it is unclear if such “one or more symbols” and/or “the one or more symbols” are intended to refer to the previously determined “a number of symbols” or to some other symbols. Claims 1, 6, 11, 13, 15, and 16 are thus indefinite. Regarding the claim language “in case of a data transmission without repetition”, the Examiner will interpret data transmission without repetition as being required for the sake of compact prosecution. Regarding the claim language “if the number of available symbols in the downlink part of the special subframe is greater than a predetermined number”, the Examiner will interpret such a condition as potentially occurring or not occurring because dependent claims 2, 7, 12, and 14 recite non-occurrence of the condition as a potential option. The Examiner will also interpret the claimed “one or more symbols” in claim 1 and “the one or more symbols” in claims 6, 11, 13, 15, and 16 reasonably broadly as potentially the same or different from the determined “a number of symbols.”	Regarding claims 2, 7, 12, and 14, the claims recite “if the number of symbols in the special subframe is not greater than the threshold, performing rate matching without using the one or more symbols in the downlink part of the special subframe.” Such claim language has similar problems to the independent claims discussed above in that it is unclear if this “if” condition is required by the claims to occur, or if the claims are intended to allow that the claimed rate matching without using the one or more symbols in the downlink part of the special subframe not occur when the number of available symbols in the downlink part of the special subframe is greater than the threshold. If such a condition is not required to occur, it is therefore unclear if the claims require anything at all since all of the claimed functionality appears to depend on the recited “if” condition. Claims 2, 7, 12, and 14 are thus indefinite. Regarding the claim language “if the number of symbols in the special subframe is not greater than the threshold, performing rate matching without using the one or more symbols in the downlink part of the special subframe”, the Examiner will interpret such a condition as potentially occurring or not occurring because independent claims 1, 6, 11, and 13 recite non-occurrence of the condition as a potential option.	Regarding claims 3 and 8, the claims recite “counting the special subframe as part of the resource unit containing multiple subframes,” but the claim limitation “the resource unit” lacks antecedent basis. It is therefore unclear if “the resource unit” is intended to refer to some other previously recited resources (e.g., “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols”), or if “the resource unit” is intended to refer to some other resource or set of resources. Claims 3 and 8 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the resource unit” broadly as potentially referring to “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols,” or to some unclaimed resource or set of resources.	Regarding claims 4 and 9, the claims recite “performing rate matching using the same code rate as for a resource unit without the special subframe and adjust the Transmit Block Size, TBS, in the resource unit that contains the special subframe to fill the one or more symbols.” However, it is unclear whether “a resource unit without the special subframe” is intended to be the same or different from “the resource unit” recited in claims 3 and 8 respectively. Additionally, the claim limitation “the resource unit that contains the special subframe” appears to be different from “a resource unit without a special subframe” and it is unclear if “the resource unit that contains the special subframe is intended to be the same or different from “the resource unit” recited in claims 3 and 8 respecitvely. It is also unclear if “the resource unit that contains the special subframe” is intended to refer to some other previously recited resources (e.g., “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols” “the resource unit”), or if “the resource unit” is intended to refer to some other resource or set of resources. Furthermore, it is also unclear if “performing rate matching” recited in claims 4 and 9 is intended to be the same or different from “performing rate matching” recited in independent claims 1 and 6 respectively. Claims 4 and 9 are thus indefinite. For the purpose of this examination, the Examiner will interpret “a resource unit without the special subframe” and “the resource unit that contains the special subframe” broadly as potentially referring to “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols,” “the resource unit,” or to some unclaimed resource or set of resources. The Examiner will also interpret the claims reasonably broadly wherein “performing rate matching” in claims 4 and 9 potentially refers to “performing rate matching” recited in claims 1 and 6 respectively. Claims 4 and 9 are also rejected because they depend from rejected claims 3 and 8 respectively. 	Regarding claims 5 and 10, the claims recite “performing rate matching by using the same Transport Block Size, TBS, as for a resource unit without a special subframe and adjusting the code rate in the resource unit that contains the special subframe to fill the one or more symbols.” However, the claim limitation “the resource unit that contains the special subframe” appears to be different from “a resource unit without a special subframe” and thus “the resource unit that contains the special subframe” lacks antecedent basis. It is therefore unclear if “the resource unit that contains the special subframe” is intended to refer to some other previously recited resources (e.g., “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols”), or if “the resource unit” is intended to refer to some other resource or set of resources. Furthermore, it is also unclear if “performing rate matching” recited in claims 5 and 10 is intended to be the same or different from “performing rate matching” recited in independent claims 1 and 6 respectively. Claims 5 and 10 are thus indefinite. For the purpose of this examination, the Examiner will interpret “the resource unit that contains the special subframe” broadly as potentially referring to “a radio frame,” “a special subframe,” “at least one downlink part,” “a number of symbols,” or to some unclaimed resource or set of resources. The Examiner will also interpret the claims reasonably broadly wherein “performing rate matching” in claims 4 and 9 potentially refers to “performing rate matching” recited in claims 1 and 6 respectively. 	Regarding claim 11, the claim is an apparatus claim directed to “a user equipment” that performs a determination regarding a number of downlink symbols in a case of data transmission without repetition and performs rate matching if the number of symbols in the downlink part of the special subframe is greater than a threshold. However, the apparatus claim does not recite any structure for performing such claimed functionality. It is therefore unclear what structure performs such claimed functionality. Claim 11 is thus indefinite. 	Regarding claim 13, the claim is an apparatus claim directed to “a base station” that performs a determination regarding a number of downlink symbols in a case of data transmission without repetition and performs rate matching if the number of symbols in the downlink part of the special subframe is greater than a threshold. However, the apparatus claim does not recite any structure for performing such claimed functionality. It is therefore unclear what structure performs such claimed functionality. Claim 13 is thus indefinite. 	Regarding claims 2-5, 7-10, 12, and 14, the claims are rejected because they depend from rejected claims 1-2, 6-7, 11, and 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Somichetty et al. (US 2018/0234951, Somichetty hereinafter, provided by Applicant).	Regarding claims 1, 11, and 15, Somichetty teaches a method, a non-transitory computer-readable storage medium (The components of the user equipment (UE) may be implemented by a processor configured to perform the stated processes/algorithm, stored within a computer-readable medium for implementation by a processor; Somichetty; Figs. 1 and 23; [0253]), and a user equipment for transmitting data (UE; Somichetty; Fig. 23; [0252]) in a radio frame configured for Time Division Duplex, TDD, communication, wherein the radio frame comprises a special subframe (Radio frames may have a TDD frame structure and may include one or more special subframes; Somichetty; Fig. 4; [0011], [0079], [0084]-[0089]), wherein the special subframe comprises at least one downlink part (As can be seen for instance in at least Fig. 4, special subframes may be comprised of at least a downlink pilot time slot (DwPTS), which may be broadly reasonably interpreted as at least one downlink part of the special subframe; Somichetty; Fig. 4; [0079], [0084]-[0089]), the user equipment is adapted to perform the steps of: 	in case of a data transmission without repetition (The Examiner would like to note that Applicant’s specification (see for instance page 13 lines 20-21) characterizes data transmission without repetition as having a repetitions attribute equal to one. At least paragraphs [0089] and [0094] of Somichetty for instance describe repetition of the NPDCCH and/or NPDSCH as being something that can be configured or not be configured. At least paragraph [0157] describes repetitions as an attribute (e.g., redundancy version) reflecting the number of repetitions, which may also be broadly reasonably interpreted as being similar to the repetitions attribute in Applicant’s specification as an attribute that may have a value set to one. The Examiner would also like to note that Somichetty does not appear to require repetition (and thus the claimed condition may alternatively be broadly reasonably interpreted as not occurring). Paragraph [0075] (as well as many other portions of Somichetty) for instance states that “narrowband communication may include a predetermined number of repeated transmission.” Such “may” language may be reasonably interpreted as characterizing repetition as optional and thus as not being required; Somichetty; [0075], [0089], [0094], [0157], [0223], [0230]), determine a number of symbols in the downlink part of the special subframe (Downlink transmission may be performed in a special subframe depending on whether a number of downlink OFDM symbols in the special subframe is greater or less than a predetermined threshold. The number of symbols in a downlink part of a special subframe may thus be broadly reasonably interpreted as being determined by the UE in connection with the UE receiving such symbols in the downlink part of the special subframe; Somichetty; [0093]-[0094], [0223], [0230]); 	if the number of symbols in the downlink part of the special subframe is greater than a threshold (Downlink transmission may be performed in a special subframe when the number of OFDM symbols in the special subframe is greater than a predetermined threshold; Somichetty; [0093]-[0094], [0223], [0230]), perform rate matching using the one or more symbols in the special subframe (NPDCCH and/or NPDSCH transmission may be performed in a special subframe by performing rate matching in the subframe based on the number of downlink of OFDM symbols in the subframe. The UE may thus be broadly reasonably interpreted as performing rate matching using the one or more symbols in the special subframe when receiving such a downlink transmission on the one or more symbols in the special subframe; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 2, Somichetty teaches the limitations of claim 1. 	Somichetty further teaches if the number of symbols in the special subframe is not greater than the threshold, performing rate matching without using the one or more symbols in the downlink part of the special subframe (As was also discussed in the 35 U.S.C. 112(b) rejection above, this condition does not appear to be required to occur because the opposite condition is also possible in the independent claims. However, the Examiner would like to note that Somichetty discusses that rate matching the NPDCCH and/or NPDSCH in a special subframe may be different than rate matching for a downlink subframe because a special subframe may have a fewer number of symbols. A situation wherein the special subframe does not contain enough symbols to perform rate matching (i.e., a threshold number of symbols) may thus be broadly reasonably interpreted as a situation wherein the number of symbols in the special subframe is not greater than the threshold wherein rate matching is performed without using the symbols in the special subframe; Somichetty; [0093]-[0094], [0172], [0223], [0230]).	Regarding claim 3, Somichetty teaches the limitations of claim 1. 	Somichetty further teaches counting the special subframe as part of the resource unit containing multiple subframes (As can be seen for instance in at least Fig. 4, ten subframes (including at least one special subframe) may be transmitted in a radio frame (i.e., a resource unit). Such transmission may be broadly reasonably interpreted as counting the special subframe as part of the resource unit containing multiple subframes; Somichetty; Fig. 4; [0079], [0084]-[0085], [0093]-[0094], [0223], [0230]).	Regarding claim 4, Somichetty teaches the limitations of claim 3. 	Somichetty further teaches performing rate matching using the same code rate as for a resource unit without the special subframe and adjust the Transmit Block Size, TBS, in the resource unit that contains the special subframe to fill the one or more symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above it is unclear if “performing rate matching” is intended to be the same or different from “performing rate matching” recited in independent claim 1. The Examiner is thus using a broadest reasonable interpretation wherein “performing rate matching” may be broadly reasonably interpreted as referring to “performing rate matching” recited in claim 1. As can be seen in claim 1 (as is also discussed in the 35 U.S.C. 112(b) rejection of claim 1 above), the claimed “performing rate matching” is being interpreted as being performed only if the condition “if the number of symbols in the downlink part of the special subframe is greater than a threshold” is satisfied. Because Somichetty may be broadly reasonably interpreted as teaching a situation wherein this condition is not satisfied (e.g., Somichetty teaches that the number of symbols in the downlink part of the special subframe may be smaller than the predetermined threshold), Somichetty is not required to teach the claimed “performing rate matching” because the condition required for such rate matching may be broadly reasonably interpreted as not occurring; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 5, Somichetty teaches the limitations of claim 1. 	Somichetty further teaches performing rate matching by using the same Transport Block Size, TBS, as for a resource unit without a special subframe and adjusting the code rate in the resource unit that contains the special subframe to fill the one or more symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above it is unclear if “performing rate matching” is intended to be the same or different from “performing rate matching” recited in independent claim 1. The Examiner is thus using a broadest reasonable interpretation wherein “performing rate matching” may be broadly reasonably interpreted as referring to “performing rate matching” recited in claim 1. As can be seen in claim 1 (as is also discussed in the 35 U.S.C. 112(b) rejection of claim 1 above), the claimed “performing rate matching” is being interpreted as being performed only if the condition “if the number of symbols in the downlink part of the special subframe is greater than a threshold” is satisfied. Because Somichetty may be broadly reasonably interpreted as teaching a situation wherein this condition is not satisfied (e.g., Somichetty teaches that the number of symbols in the downlink part of the special subframe may be smaller than the predetermined threshold), Somichetty is not required to teach the claimed “performing rate matching” because the condition required for such rate matching may be broadly reasonably interpreted as not occurring; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 12, Somichetty teaches the limitations of claim 11. 	Somichetty further teaches further adapted to perform the steps of claim 2 (As was also discussed in the 35 U.S.C. 112(b) rejection above, this condition does not appear to be required to occur because the opposite condition is also possible in the independent claims. However, the Examiner would like to note that Somichetty discusses that rate matching the NPDCCH and/or NPDSCH in a special subframe may be different than rate matching for a downlink subframe because a special subframe may have a fewer number of symbols. A situation wherein the special subframe does not contain enough symbols to perform rate matching (i.e., a threshold number of symbols) may thus be broadly reasonably interpreted as a situation wherein the number of symbols in the special subframe is not greater than the threshold wherein rate matching is performed without using the symbols in the special subframe; Somichetty; [0093]-[0094], [0172], [0223], [0230]).	Regarding claims 6, 13, and 16, Somichetty teaches a method, a non-transitory computer-readable storage medium (The components of the base station may be implemented by a processor configured to perform the stated processes/algorithm, stored within a computer-readable medium for implementation by a processor; Somichetty; Figs. 1 and 18; [0227]), and a base station configured for transmitting data (Base station; Somichetty; Fig. 18; [0221]) in a radio frame for Time Division Duplex, TDD, communication, wherein the radio frame comprises a special subframe (Radio frames may have a TDD frame structure and may include one or more special subframes; Somichetty; Fig. 4; [0011], [0079], [0084]-[0089]), and wherein the special subframe comprises at least one downlink part (As can be seen for instance in at least Fig. 4, special subframes may be comprised of at least a downlink pilot time slot (DwPTS), which may be broadly reasonably interpreted as at least one downlink part of the special subframe; Somichetty; Fig. 4; [0079], [0084]-[0089]), the base station is adapted to: 	in case of a data transmission without repetition (The Examiner would like to note that Applicant’s specification (see for instance page 13 lines 20-21) characterizes data transmission without repetition as having a repetitions attribute equal to one. At least paragraphs [0089] and [0094] of Somichetty for instance describe repetition of the NPDCCH and/or NPDSCH as being something that can be configured or not be configured at the base station. At least paragraph [0157] describes repetitions as an attribute (e.g., redundancy version) reflecting the number of repetitions, which may also be broadly reasonably interpreted as being similar to the repetitions attribute in Applicant’s specification as an attribute that may have a value set to one. The Examiner would also like to note that Somichetty does not appear to require repetition (and thus the claimed condition may alternatively be broadly reasonably interpreted as not occurring). Paragraph [0075] (as well as many other portions of Somichetty) for instance states that “narrowband communication may include a predetermined number of repeated transmission.” Such “may” language may be reasonably interpreted as characterizing repetition as optional and thus as not being required; Somichetty; [0075], [0089], [0094], [0157], [0223], [0230]), determine a number of symbols in the downlink part of the special subframe (Downlink transmission may be performed in a special subframe depending on whether a number of downlink OFDM symbols in the special subframe is greater or less than a predetermined threshold. The number of symbols in a downlink part of a special subframe may thus be broadly reasonably interpreted as being determined; Somichetty; [0093]-[0094], [0223], [0230]); 	if the number of symbols in the downlink part of the special subframe is greater than a threshold (Downlink transmission may be performed in a special subframe when the number of OFDM symbols in the special subframe is greater than a predetermined threshold; Somichetty; [0093]-[0094], [0223], [0230]), perform rate matching using the one or more symbols in the special subframe (The base station may perform NPDCCH and/or NPDSCH transmission in a special subframe by performing rate matching in the subframe based on the number of downlink of OFDM symbols in the subframe. The base station may thus be broadly reasonably interpreted as performing rate matching using the one or more symbols in the special subframe; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 7, Somichetty teaches the limitations of claim 6. 	Somichetty further teaches if the number of symbols in the special subframe is not greater than the threshold, performing rate matching without using the one or more symbols in the downlink part of the special subframe (As was also discussed in the 35 U.S.C. 112(b) rejection above, this condition does not appear to be required to occur because the opposite condition is also possible in the independent claims. However, the Examiner would like to note that Somichetty discusses that rate matching the NPDCCH and/or NPDSCH in a special subframe may be different than rate matching for a downlink subframe because a special subframe may have a fewer number of symbols. A situation wherein the special subframe does not contain enough symbols to perform rate matching (i.e., a threshold number of symbols) may thus be broadly reasonably interpreted as a situation wherein the number of symbols in the special subframe is not greater than the threshold wherein rate matching is performed without using the symbols in the special subframe; Somichetty; [0093]-[0094], [0172], [0223], [0230]).	Regarding claim 8, Somichetty teaches the limitations of claim 6. 	Somichetty further teaches counting the special subframe as part of the resource unit containing multiple subframes (As can be seen for instance in at least Fig. 4, ten subframes (including at least one special subframe) may be transmitted in a radio frame (i.e., a resource unit). Such transmission may be broadly reasonably interpreted as counting the special subframe as part of the resource unit containing multiple subframes; Somichetty; Fig. 4; [0079], [0084]-[0085], [0093]-[0094], [0223], [0230]).	Regarding claim 9, Somichetty teaches the limitations of claim 8. 	Somichetty further teaches performing rate matching using the same code rate as for a resource unit without the special subframe and adjust the Transmit Block Size, TBS, in the resource unit that contains the special subframe to fill the one or more symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above it is unclear if “performing rate matching” is intended to be the same or different from “performing rate matching” recited in independent claim 6. The Examiner is thus using a broadest reasonable interpretation wherein “performing rate matching” may be broadly reasonably interpreted as referring to “performing rate matching” recited in claim 6. As can be seen in claim 6 (as is also discussed in the 35 U.S.C. 112(b) rejection of claim 6 above), the claimed “performing rate matching” is being interpreted as being performed only if the condition “if the number of symbols in the downlink part of the special subframe is greater than a threshold” is satisfied. Because Somichetty may be broadly reasonably interpreted as teaching a situation wherein this condition is not satisfied (e.g., Somichetty teaches that the number of symbols in the downlink part of the special subframe may be smaller than the predetermined threshold), Somichetty is not required to teach the claimed “performing rate matching” because the condition required for such rate matching may be broadly reasonably interpreted as not occurring; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 10, Somichetty teaches the limitations of claim 6. 	Somichetty further teaches performing rate matching by using the same Transport Block Size, TBS, as for a resource unit without a special subframe and adjusting the code rate in the resource unit that contains the special subframe to fill the one or more symbols (As was also discussed in the 35 U.S.C. 112(b) rejection above it is unclear if “performing rate matching” is intended to be the same or different from “performing rate matching” recited in independent claim 6. The Examiner is thus using a broadest reasonable interpretation wherein “performing rate matching” may be broadly reasonably interpreted as referring to “performing rate matching” recited in claim 6. As can be seen in claim 6 (as is also discussed in the 35 U.S.C. 112(b) rejection of claim 6 above), the claimed “performing rate matching” is being interpreted as being performed only if the condition “if the number of symbols in the downlink part of the special subframe is greater than a threshold” is satisfied. Because Somichetty may be broadly reasonably interpreted as teaching a situation wherein this condition is not satisfied (e.g., Somichetty teaches that the number of symbols in the downlink part of the special subframe may be smaller than the predetermined threshold), Somichetty is not required to teach the claimed “performing rate matching” because the condition required for such rate matching may be broadly reasonably interpreted as not occurring; Somichetty; [0093]-[0094], [0223], [0230]).	Regarding claim 14, Somichetty teaches the limitations of claim 13. 	Somichetty further teaches further adapted to perform the steps of claim 7 (As was also discussed in the 35 U.S.C. 112(b) rejection above, this condition does not appear to be required to occur because the opposite condition is also possible in the independent claims. However, the Examiner would like to note that Somichetty discusses that rate matching the NPDCCH and/or NPDSCH in a special subframe may be different than rate matching for a downlink subframe because a special subframe may have a fewer number of symbols. A situation wherein the special subframe does not contain enough symbols to perform rate matching (i.e., a threshold number of symbols) may thus be broadly reasonably interpreted as a situation wherein the number of symbols in the special subframe is not greater than the threshold wherein rate matching is performed without using the symbols in the special subframe; Somichetty; [0093]-[0094], [0172], [0223], [0230]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474